Exhibit 10.31

AMENDMENT NO. 2

TO

THE COOPER COMPANIES, INC.

2007 LONG TERM INCENTIVE PLAN

WHEREAS, The Cooper Companies, Inc. (the “Company”) has adopted the Cooper
Companies, Inc. 2007 Long Term Incentive Plan (the “Plan”); and

WHEREAS, Section 11 of the Plan permits the Board of Directors of the Company to
amend the Plan, subject to certain limitations; and

WHEREAS, the Board of the Company desires to amend the Plan to establish a
sub-plan for the purpose of granting stock options to UK employees of the
Company (the “UK Option Plan”);

NOW, THEREFORE, the Plan is hereby amended as follows:

FIRST: By adding the following to Section 16 of the Plan:

“Section 16. Certain Stock Options for United Kingdom Employees

Stock Options granted under Section 5 which are Non-Qualified Stock Options may
be granted subject to the terms and conditions of Schedule A hereto. Such
Non-Qualified Stock Options shall be subject to the terms and conditions of the
Plan, including Section 5.”

SECOND: By incorporating the UK Option Plan, as presented in Exhibit A hereto,
in its entirety as Schedule A to the Plan.

THIRD: The provisions of the First and Second Paragraphs hereof shall be
effective as of the later of October 5, 2007 or the day such final approval for
the UK Option Plan is validly issued by the U.K. Revenue and Customs office.

FOURTH: Except to the extent herein above set forth, the Plan shall remain in
full force and effect.

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to the Plan to be executed by a duly authorized officer of the Company
as of October 5, 2007.

 

THE COOPER COMPANIES, INC. By:  

/s/ Carol R. Kaufman

  Carol R. Kaufman Title:   Sr. Vice President of Legal Affairs, Secretary and
Chief Administrative Officer

 

1



--------------------------------------------------------------------------------

SCHEDULE A

THE COOPER COMPANIES, INC.

2007 LONG TERM INCENTIVE PLAN

SCHEDULE CONTAINING PROVISIONS FOR

TAX APPROVED OPTIONS FOR UNITED KINGDOM EMPLOYEES

(Providing for the grant of Stock Options which it is intended shall satisfy the
requirements of Her Majesty’s Revenue and Customs pursuant to Schedule 4 to the
UK Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”), such options to be
referred to in this Schedule as “Approved Options”).

Approved Options may be granted pursuant to this Schedule A in accordance with
such provisions as would be applicable if the provisions of the Cooper
Companies, Inc. 2007 Long Term Incentive Plan (the “Plan”) relating to Stock
Options were here set out in full (provided that Sections 6, 7, 8, 9 and 10
shall not apply to this Schedule A), subject to the following further
modifications:

SECTION A1. Eligibility.

Approved Options may only be granted under this Schedule A to individuals who
are employees of the Company and its subsidiaries (and for this purpose a
subsidiary shall mean any company of which the Company has control as defined in
section 840 of the UK Income and Corporation Taxes Act 1988 (“Control”)) and who
are not ineligible to participate in accordance with the provisions of paragraph
9 of Schedule 4 to ITEPA and, if a director, is required to work in that
capacity for the Company and/or any such subsidiary for at least 25 hours per
week, excluding meal breaks. For the avoidance of doubt, no Approved Options
shall be granted to a consultant and references to “consultant/consultancy” in
the Plan shall have no relevance under this Schedule A.

SECTION A2. Stock Subject to the Plan.

(a) Approved Options granted under this Schedule A may only be made and may only
be exercised in respect of Stock which satisfies the requirements of paragraphs
16-20 of Schedule 4 to ITEPA.

(b) Only in the event of any reorganization, consolidation, Stock split or other
variation of the Company’s Stock, may an adjustment be made under Section 3 of
the Plan to the amount of Stock which is the subject of Approved Options granted
under this Schedule A and the option price payable in respect thereof and then
only with the prior approval of HM Revenue and Customs.

SECTION A3. Stock Options.

(a) Approved Options may only be granted pursuant to this Schedule A at an
option price which is not less than 100% of Fair Market Value as of the date of
grant provided that if no sale of Stock occurs on the New York Stock Exchange on
such date the option price shall not be less than the Fair Market Value of the
Stock as determined in accordance with Part VIII of the UK Taxation of
Chargeable Gains Act 1992 and agreed on or before that date for the purposes of
this Schedule A with HM Revenue and Customs Shares and Assets Valuation.

(b) No Approved Options may be granted to an employee or director which will
result in the aggregate option price for all the Stock comprised in outstanding
Approved Options granted to him under this Schedule A together with the
aggregate option price of all Stock comprised in outstanding options granted to
him under any other stock option scheme established by the Company or any
associated company (as defined in paragraph 35 of Schedule 4 to ITEPA) approved
under Schedule 4 to ITEPA exceeding 30,000 UK pounds sterling (converting, for
this purpose the option price into pounds sterling using the exchange rate
applicable on the date of grant of such option) or such other amount as is for
the time being specified as being the appropriate limit for the purposes of
paragraph 6(1) of Schedule 4 to ITEPA. For the avoidance of doubt, the limit set
out in Section 5(j) of the Plan applying to Incentive Stock Options shall not
apply to Approved Options granted under this Schedule A.

 

2



--------------------------------------------------------------------------------

(c) Section 5(c) shall be substituted as follows: “The Board may impose a
schedule for vesting of the Stock comprised in the Approved Option and set out
in the Option Agreement (the “Vesting Schedule”) containing only objective
conditions on any Approved Option which they grant preventing its exercise
except to the extent that the Vesting Schedule has been complied with. If, after
the Board have imposed such a condition, events happen which cause them to
consider that it is no longer appropriate, they may vary the Vesting Schedule
provided always that any such amendment may only be one which the Board
reasonably consider will result in a fairer measure of the performance of the
job of the optionee, will ensure that this Plan operates more effectively in the
achievement of its purpose of providing share benefits for employees who
contribute to the prosperity of the Company and will be no more difficult to
satisfy than would have been the case if there had been no such amendment.”

(d) In the third paragraph of Section 3, the words “but acting fairly and
reasonably” shall be added after “in its sole discretion” and the words “may be
exercised in full immediately before the consummation of the merger or other
corporate transactions and if not so exercised shall be cancelled at the time of
the consummation of the merger or other corporate transaction” shall be
substituted for the words “shall be converted into the right to receive an
amount of cash” to the end of the paragraph.

(e) Section 5(e) shall be substituted as follows: “No Approved Option shall be
transferable other than to the personal representatives of an optionee. No
Approved Option shall be assigned or used as a charge and any purported
transfer, assignment or charge shall cause the Approved Option immediately to
lapse”.

(f) In the event of the optionee’s death an Approved Option granted pursuant to
this Schedule A must be exercised within twelve months of the optionee’s death
whereupon, to the extent it has not been exercised, such Approved Option shall
lapse.

(g) No Approved Option granted under this Schedule A may be exercised at any
time if the holder of such option is precluded from participating under this
Schedule A by paragraph 9 of Schedule 4 to ITEPA.

(h) The retirement age for the purposes of paragraph 35A of Schedule 4 to ITEPA
is 55.

(i) Sections 5(j),(k), (l) and for the avoidance of doubt Section 5(m) of the
Plan shall not apply to Approved Options granted under this Schedule A. For the
avoidance of doubt, Approved Options granted under this Schedule A shall
automatically be exercisable by virtue of being involuntary termination without
cause when the optionee’s employment ceases by reason of redundancy within the
meaning of the Employment Rights Act 1996.

(j) Within 30 days of the receipt of a written notice (in the form prescribed by
the Company) duly signed by the optionee together with their option certificate
and the full purchase price of the Stock being acquired pursuant to the exercise
of their option the Company shall procure that the optionee acquires the Stock
in respect of which the Approved Option has been validly exercised by
(i) allotting Stock to the optionee; or (ii) procuring the transfer of Stock to
the optionee and shall issue a definitive certificate or other evidence of title
(whether paper or electronic) for the Stock acquired pursuant to the exercise of
the option. Alternatively, the optionee may exercise his options pursuant to
Section 5(d) of the Plan, although Section 5(d)(i) shall not apply to Approved
Options, (and Section 5(d)(ii) shall only apply with the consent of the
optionee).

(k) Stock issued pursuant to this Schedule A shall rank pari passu with the
issued Stock and the Company shall at all times keep available sufficient Stock
to satisfy the exercise of, to the full extent possible, all Approved Options
granted pursuant to this Schedule A which have neither lapsed nor become fully
exercisable.

 

3



--------------------------------------------------------------------------------

(l) If an acquiring company:-

obtains Control of the Company as a result of making (a) a general offer to
acquire the whole of the issued ordinary share capital of the Company which is
made on a condition such that if it is satisfied the person making the offer
will have Control of the Company, or (b) a general offer to acquire all the
shares in the Company which are of the same class as the Stock which may be
acquired by the exercise of the Approved Options granted under this Plan;

obtains Control of the Company in pursuance of a compromise or arrangement
sanctioned by a court under provisions closely comparable to section 425 of the
UK Companies Act 1985; or

becomes bound or entitled to acquire shares in the Company under provisions
closely comparable to Part 28 of the UK Companies Act 2006

any optionee may at any time within the appropriate period (which expression
shall be construed in accordance with paragraph 26(3) of Schedule 4 to ITEPA),
by prior agreement with the acquiring company and HM Revenue & Customs, release
any Approved Option granted under this Plan which has not lapsed (the “Old
Option”) in consideration of the grant to him of an option (the “New Option”)
which (for the purposes of that paragraph) is equivalent to the Old Option but
relates to shares in a different company (whether the acquiring company itself
or some other company falling within paragraph 16(b) or (c) of Schedule 4 to
ITEPA).

The New Option shall not be regarded for the purposes of Section A3(k) above as
equivalent to the Old Option unless the conditions set out in paragraph 27(4) of
Schedule 4 are satisfied, but so that the provisions of this Plan shall for this
purpose be construed as if:

 

  (i) the New Option were an option granted under this Plan at the same time as
the Old Option;

 

  (ii) the expression the “Company” was defined as “the company whose shares may
be acquired by the exercise of Options granted under this Plan”.

(m) Section 13(a) of the Plan shall not apply to Approved Options granted under
this Schedule A other than to comply with US federal or state securities law.
Section 13(d) only applies to the extent that the optionee has not already
provided an amount of money to cover the tax payable.

(n) Section 13(d) of the Plan shall apply as if the references to United States
taxation applied to UK taxation and National Insurance contributions, provided
that the references to settling a liability in Stock shall only apply if the
optionee has agreed to such method of deduction. This facility is restricted to
Stock acquired by the exercise of options granted under this Schedule A.

(o) Participation in this Plan by an optionee is a matter entirely separate from
any pension right or entitlement he may have and from his terms or conditions of
employment with any participating company and participation in this Plan shall
in no respects whatever affect in any way an optionee’s pension rights or
entitlement or terms or conditions of employment with any participating company.
In particular (but without limiting the generality of the foregoing words) any
optionee who leaves employment with any participating company shall not be
entitled to any compensation for any loss of any right or benefit or prospective
right or benefit under this Plan which he might otherwise have enjoyed whether
such compensation is claimed by way of damages for wrongful dismissal or breach
of contract by way of compensation for loss of office or otherwise howsoever.

(p) Any discretion exercisable under either the Plan or this Schedule A by the
Company, any Subsidiary or Affiliate or any body thereof shall be applied fairly
and reasonably.

 

4



--------------------------------------------------------------------------------

SECTION A4. Amendments and Termination.

No amendments to this Schedule A (including any provision of the Plan which is
incorporated within this Schedule A) pursuant to Section 11 which fall within
the definition of a key feature within the meaning of paragraph 30(4) of
Schedule 4 to ITEPA shall have effect until the approval of HM Revenue and
Customs has been obtained in respect thereof. This Section A4 shall not however
restrict the general power of the Board to amend the Plan where the amendment
will not apply to this Schedule A.

No assurance or warranty is given by the Company that the tax favourable
treatment of Approved Options will apply on exercise of the option or that any
corporate restructuring or merger or other corporate activity will permit tax
favourable treatment to apply.

 

5